Citation Nr: 0321298	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by elevated liver function tests, fatty liver.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in July 1998, after more than 22 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


REMAND

The veteran's service medical records reflect that he was 
found to have elevated liver function tests during active 
service, including multiple records dated in 1994 and 1995.  
In addition, an April 1994 CT scan of the veteran's abdomen 
resulted in an impression of fatty infiltration of the liver, 
otherwise normal.  

In June 1996, the veteran was referred for a private 
evaluation of his abnormal liver function test.  The report 
from this consultation noted that the veteran had had 
abnormalities in his liver function test for the past 2 to 3 
years; that he had been evaluated extensively in the past 
with serological and radiological tests, which had been 
remarkable only for fatty infiltration of the liver diagnosed 
by CT scan; and that he denied any known prior history of 
liver disease.  He specifically he denied any prior history 
of hepatitis, blood transfusions, tattoos, or elicit sexual 
contact.  In addition, he denied excessive use of hepatotoxic 
drugs and Tylenol, and did not drink alcohol.  The overall 
impression from this evaluation was mild abnormalities of 
liver function tests, most likely representing mild 
steatohepatitis secondary to fatty infiltration of the liver.  
It was further noted, however, that the veteran had had 
relatively stable and somewhat improving liver function tests 
over the past 2 years.  It was opined that his fatty 
infiltration was most likely attributable to his obesity.  
Additionally, it was stated that the only abnormality on 
previous serological testing was that of a positive anti-
smooth antibody in 1994, which raised the suspicion of a mild 
autoimmune chronic active hepatitis.  It was noted that 
hepatitis C could cause fatty infiltration of the liver, but 
previous hepatitis C antibody testing in 1994 was negative.  

At the time of his February 1998 retirement examination, the 
veteran reported that he had experienced liver trouble, which 
was attributed to his elevated liver function tests.  
However, no chronic disability of the liver was diagnosed at 
that time.

At a March 1999 VA general medical examination, it was noted 
with respect to the veteran's liver that AST was about 50 
percent over normal range; that he was seen by a liver 
specialist during service; that many tests were done but no 
definite diagnosis had been made; and that he might have had 
some type of hepatitis in the past.  Diagnoses following 
examination included liver function abnormalities, unknown 
etiology.

No pertinent findings were made regarding the veteran's 
elevated liver function tests on any of the subsequent VA 
examinations, to include a September 2000 VA general medical 
examination.

On a September 2000 VA Form 9, Appeal to the Board, the 
veteran noted that it had been opined his fatty infiltrate of 
the liver was due to obesity.  He asserted that if this were 
true, then he was entitled to service connection because his 
obesity was due to the dietary program that was encouraged 
during service in the 1970s and 1980s.  In addition, he 
contended on this and a subsequent April 2002 VA Form 9 that 
his fatty infiltrate of the liver was due to chemical 
exposure during active service.

In October 2002, the Board determined that additional 
development was necessary in order to determine whether the 
veteran had a current liver disability that was causally 
related to active duty.  The Board undertook this additional 
development pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2), which was to include obtaining additional 
medical records and according the veteran a medical 
examination to determine the current nature and etiology of 
any liver disability found to be present. 

In accord with the Board's development directives, the 
veteran was sent correspondence March 2003 requesting that he 
identify any pertinent medical treatment since July 1998, and 
various medical records were subsequently added to the file.  
However, it does not appear that he has been accorded a 
medical examination.  On May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claim for the RO to consider the additional 
evidence in the first instance, and to accord the veteran 
with the necessary medical examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  The RO should schedule the veteran 
for a gastrointestinal examination for 
the purpose of determining the nature and 
approximate onset date of any liver 
disease that may be present.  Send the 
claims folder to the examiner for review; 
the examiner should indicate that the 
claims folder was reviewed, to include 
the service medical records and the March 
1999 VA general medical examination.  
Following the review of the relevant 
medical evidence in the claims file and 
the gastrointestinal examination, the 
examiner must opine whether the veteran 
has a diagnosis of liver disease and, if 
so, whether it is at least as likely as 
not (50 percent or greater likelihood) 
that it began during or is causally 
related to any incident of active 
service, to include the clinical and 
laboratory findings recorded during 
service and/or claimed exposure to 
chemicals. 

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of the additional evidence added 
to the record.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and includes the pertinent 
regulations implementing VCAA.  Thereafter, the veteran and 
his representative should also be provided with an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


